 1
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10
11   CARLOS GONZALEZ,                                )   Case No.: 1:18-cv-01727-JLT
                                                     )
12                  Plaintiff,                       )   ORDER DIRECTING THE CLERK TO CLOSE
                                                     )   THE ACTION
13          v.                                       )
                                                     )   (Doc. 35)
14   CLEAN HARBORS, INC., et al.,                    )
                                                     )
15                  Defendants.                      )
                                                     )
16
17          On March 17, 2020, the parties filed a stipulation indicating all parties agreed that the above-

18   captioned action is dismissed in its entirety, with prejudice. (Doc. 35) Pursuant to Fed.R.Civ.P.

19   41(a)(1)(A)(ii), “the plaintiff may dismiss an action without a court order by filing . . . a stipulation of

20   dismissal signed by all parties who have appeared.” Because all parties who have appeared signed the

21   stipulation, it “automatically terminate[d] the action.” Wilson v. City of San Jose, 111 F.3d 688, 692

22   (9th Cir. 1997); Fed.R.Civ.P. 41(a)(1)(A)(ii). Accordingly, based upon the stipulation of the parties, the

23   Clerk of Court is DIRECTED to close this action.

24
25   IT IS SO ORDERED.

26      Dated:     March 19, 2020                                /s/ Jennifer L. Thurston
27                                                       UNITED STATES MAGISTRATE JUDGE

28
